ORDER
PER CURIAM.
Plaintiff Stephen Daniel Rufo appeals the judgment dismissing his petition for slander against Defendant. Defendant’s motion to dismiss asserted that Plaintiff failed to state a cause of action because the statements alleged to have defamed him were made during a deposition taken in Defendant’s wrongfiil death suit against a third party and thus are protected by witness immunity. The circuit court sustained the motion on that basis.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. An opinion reciting the detañed facts and restating the principles of law would have no precedential value. We affirm the judgment in accordance with Rule 84.16(b).